Case 1:21-cv-00324-TSE-MSN Document 1 Filed 03/16/21 Page 1 of 16 PageID# 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                 (Alexandria Division)

---------------------------------------------------------------- x
                                                                 :
NAVIENT SOLUTIONS, LLC                                           :
13865 Sunrise Valley Drive.                                      :
Herndon, VA 20171                                                :
                                                                 :
                                      Plaintiff,                 :
                      v.                                         :
                                                                 : Civil Action No.
DEPARTMENT OF EDUCATION                                          :
Lyndon Baines Johnson                                            : JURY TRIAL DEMANDED
Department of Education Bldg.                                    :
400 Maryland Ave., S.W.                                          :
Washington, D.C. 20202                                           :
                                                                 :
-and-                                                            :
                                                                 :
DR. MIGUEL CARDONA                                               :
Secretary of Education                                           :
in His Official Capacity                                         :
Lyndon Baines Johnson                                            :
Department of Education Bldg.                                    :
400 Maryland Ave., S.W.                                          :
Washington, D.C. 20202                                           :
                                                                 :
                                      Defendants.
---------------------------------------------------------------- X


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       1.     Plaintiff Navient Solutions, LLC (“Plaintiff”)1 by its undersigned counsel hereby

seeks declaratory and injunctive relief against defendants the United States Department of


1
    The final audit determination giving rise to the administrative challenge discussed herein
    was issued against Sallie Mae, Inc., then a subsidiary of SLM Corporation, and another
    SLM Corporation subsidiary, Nellie Mae Corporation (“Nellie Mae”), for alleged
    overpayments made to Nellie Mae. “Nellie Mae” refers to Nellie Mae Holdings LLC




                                               1
Case 1:21-cv-00324-TSE-MSN Document 1 Filed 03/16/21 Page 2 of 16 PageID# 2




Education and Secretary of the Department of Education Dr. Miguel Cardona, in his official

capacity (“Department” or “Defendants”). Plaintiff alleges as follows:

                                        INTRODUCTION

       2.      As the landscape of higher education dramatically evolved in the 1970s, the

Department sought the assistance of private entities to act as lenders and secondary-market

purchasers to make it possible for students to achieve their higher education goals. In order to

accomplish that shared goal, the Department very often issued various rules, regulations and

guidance documents including Dear Colleague Letters. Lenders relied in good faith on this

guidance provided by the Department about how to operate in compliance with a complex

regulatory structure and in the face of constantly changing economic conditions. In this instance,

however, the Department failed to honor both its own guidance and its agreements, resulting in a

finding of liability that is arbitrary, capricious, and fundamentally unfair.

       3.      This action has a long procedural history, but the overarching narrative is simple.

Nearly thirty years ago, as part of its participation in the Department’s program to encourage

    (formerly Nellie Mae Corporation, then Nellie Mae Holdings Corporation), Nellie Mae
    Education Loan LLC (formerly Nellie Mae Education Loan Corporation), and Nellie Mae
    Loan Finance, LLC. Nellie Mae in 1998 divided into Nellie Mae Education Foundation and
    a taxable loan-servicing entity, Nellie Mae Corporation.

    Nellie Mae and certain of its affiliates were acquired as part of the SLM Corporation
    corporate family in 1999. In 2014, as part of a corporate separation transaction that occurred
    during the course of the appeal of the final audit determination, SLM Corporation became
    Navient Corporation and Sallie Mae, Inc. became Navient Solutions, Inc., and later Navient
    Solutions, LLC.

    References to the subject of the audit determination refer to the entity alleged to have
    received overpayments at that time, Nellie Mae. “Plaintiff” refers to Navient Solutions,
    LLC or one or more of its affiliated or predecessor entities at various stages of the audit
    appeal. Navient Corporation is the parent company of Navient Solutions, LLC.



                                                  2
Case 1:21-cv-00324-TSE-MSN Document 1 Filed 03/16/21 Page 3 of 16 PageID# 3




funding for student loans, Plaintiff, through various affiliated entities, issued a series of bonds to

raise funds for student-loan purchases. At the same time, Congress changed the rules of the

program in a way that created ambiguity about how tax-exempt bond issuers should treat student

loans purchased or funded with those bonds. Plaintiff therefore asked the Department—the

agency with expertise in and authority over the program—how to proceed in light of the new

law. The Department responded by adding specific language to interpretive guidance, which

Plaintiff and its successors followed. Fifteen years later, however, the Department disavowed its

guidance, declared that Plaintiff had erred in relying on it, and sought millions in recovery. Even

then, however, the Department agreed not to collect on past amounts allegedly owed if its

revised interpretation was followed prospectively.

       4.      Despite this agreement, the Department, through its Office of Inspector General

(“OIG”), continued to pursue Plaintiff for how it had acted in reliance on the Department’s

guidance. After nearly 15 more years in that administrative process, the Department issued a

final decision in January 2021 (“the Decision”) (Exhibit A). In the Decision, which Plaintiff

challenges here, the Department rejected its own guidance as contrary to the controlling statutes,

faulted Plaintiff for relying on it, arbitrarily singled out Plaintiff among other industry

participants who had also relied on the same guidance, and ignored the existence of a binding

agreement between Plaintiff and the Department’s office of Federal Student Aid (“FSA”) on the

very matter at hand. The Decision creates a troubling precedent for an administrative agency to

impose decades-old liability upon a determination, made years after the fact, that its guidance on

which private-sector partners relied was erroneous and that those partners bear the risk of

predicting which of its guidance the Department will stand behind. The Department’s conduct is



                                                  3
Case 1:21-cv-00324-TSE-MSN Document 1 Filed 03/16/21 Page 4 of 16 PageID# 4




paradigmatic arbitrary and capricious action in violation of the law and the Administrative

Procedures Act.

                                          THE PARTIES

       5.      Plaintiff Navient Solutions, LLC is a corporation organized and existing under the

laws of the State of Delaware with its principal place of business located in Herndon, Virginia.

       6.      Defendant Department of Education is a department of the executive branch of

the United States government headquartered in Washington, D.C. and an agency of the United

States within the meaning of 5 U.S.C. § 552(f)(1). The Department of Education oversees the

administration of federal student loans, including the Federal Family Education Loan (“FFEL”)

program. Defendant Secretary of Education Dr. Miguel Cardona is the official who currently

oversees the Department of Education.

                                 JURISDICTION AND VENUE

       7.      This action arises under the federal Administrative Procedure Act (“APA”), 5

U.S.C. §§ 701-706. Subject matter jurisdiction is proper pursuant to 28 U.S.C. § 1331, as this

dispute arises under federal law. The Higher Education Act (“HEA”), at 20 U.S.C. § 1082(a)(2),

also permits the Secretary of Education to be sued in any district court. The Court has the

authority to order a remedy pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202

and 5 U.S.C. §§ 702, 706.

       8.      Venue is proper in the Eastern District of Virginia under 28 U.S.C. §§ 1391(b)(2)

and (e)(1)(C), as Plaintiff Navient Solutions, LLC maintains its principal place of business in

Virginia, and no real property is involved in this action.




                                                  4
Case 1:21-cv-00324-TSE-MSN Document 1 Filed 03/16/21 Page 5 of 16 PageID# 5




                                 FACTUAL ALLEGATIONS

                   STATUTORY AND REGULATORY BACKGROUND

       9.      In 1972, Congress chartered the Student Loan Marketing Association, commonly

known as “Sallie Mae,” as a government-sponsored enterprise to provide a secondary market for

student loans. In that role and to increase the amount of private capital committed to making

student loans, Sallie Mae purchased loans made under the FFEL program from private lenders.

In 1997, as permitted by an amendment to the Higher Education Act, Sallie Mae became a

subsidiary of a publicly-traded corporation, which was then known as SLM Corporation and is

now known as Navient Corporation. In 1999, certain subsidiaries of SLM Corporation acquired

Nellie Mae and SLM Education Credit Finance Corporation (“ECFC”), which issued the bonds

underlying this dispute. In 2004, Sallie Mae relinquished its Congressionally-granted charter, no

longer was a government-sponsored entity, and was dissolved.

       10.     As a holder of FFEL loans, Nellie Mae received special allowance payments

(“SAP”), which are payments made by the federal government to the holder of a loan when the

yield on a FFEL loan is less than the rate prescribed in the HEA, as amended. SAP payments

were implemented to ensure that FFEL lenders received a market rate of return to encourage loan

originations and help create liquidity that would assure a ready supply of lending capacity for

those seeking support for their educational goals. The amount or rate of SAP paid on an FFEL

loan is based on formulas that differ according to the type of FFEL loan, the date the loan was

originally made, and the type of funds used to finance the loan (i.e., taxable or tax-exempt). The

dispute here concerns FFEL loans purchased with funds obtained from tax-exempt debt issued

before October 1, 1993. Because lenders can issue tax-exempt debt at more favorable interest



                                                5
Case 1:21-cv-00324-TSE-MSN Document 1 Filed 03/16/21 Page 6 of 16 PageID# 6




rates, the federal government pays a reduced SAP rate to holders of loans purchased with such

funds. In particular, when the transactions at issue in this dispute occurred, loans purchased with

tax-exempt debt were subject to what is known as the 1/2 SAP Rate, which was only half the

SAP that would otherwise be paid, subject to a minimum yield, or “floor,” of 9.5 percent,

divided by 4 for a rate paid on a quarterly basis. This 1/2 SAP Rate also applied to loans funded

with the proceeds of other loans financed by eligible tax-exempt debt. The current funding

source of a loan determined whether it would be eligible to receive the full SAP or 1/2 SAP Rate.

       11.     In 1992, in response to historically high interest rates, the Department sought to

increase the number of loans subject to the 1/2 SAP Rate by changing the “current funding

source” policy. The Department promulgated new regulations, which provided that loans had to

be billed at the 1/2 SAP Rate even after the loan was transferred to a taxable source, for so long

as the prior tax-exempt source of funding remained outstanding. A Dear Colleague Letter

(“DCL”) issued by the Department in 1996 clarified that the purpose of the 1992 regulations

was, in fact, to increase the number of loans subject to the 1/2 SAP Rate by applying the 1/2 SAP

Rate to loans that had undergone refinancing. At the time, industry participants, including Nellie

Mae executive Sheila M. Ryan-Macie, warned the Department that this change would not make

sense in a lower interest rate environment, because the loans now subject to the 1/2 SAP Rate

would still receive the benefit of the 9.5 percent floor, but the Department nevertheless

proceeded with these amendments.

       12.     The Omnibus Budget Reconciliation Act of 1993 (“OBRA 1993”) changed the

SAP for loans made or acquired with the proceeds of tax-exempt financing originally issued after

October 1, 1993. Nellie Mae needed guidance about the application of this statute because, as



                                                6
Case 1:21-cv-00324-TSE-MSN Document 1 Filed 03/16/21 Page 7 of 16 PageID# 7




OBRA 1993 was being enacted, Nellie Mae was in the process of creating a unique pooled

structure for certain loans and it needed to know how the law would apply.

       13.     More specifically, Nellie Mae had acquired loans financed by the 1993 Nellie

Mae Trust (the “1993 Trust”), which was comprised of a series of unsecured tax-exempt bonds

issued between March 1993 and November 1993 by the New England Education Loan

Marketing Corporation pursuant to a master trust indenture totaling $458,095,000 (the “1993

Bonds”). The five series comprising the 1993 Bonds refunded previously issued tax-exempt

bonds, and Nellie Mae combined the proceeds from the bonds to a common funding pool (the

“1993 Bond Pool”) to continue to finance the existing student loans and, as permitted by the

transaction documents and applicable rules and regulations, to acquire additional student loans.

Such pooling was permissible because, unlike typical student-loan bond financing where a trust

would own the loans which would then be collateral for the loans financed or acquired with the

proceeds of the bonds, the 1993 Trust was unsecured, instead relying upon the general corporate

debt rating of Nellie Mae. Deposits made into sub-pools of the 1993 Bond Pool were fungible

within the respective sub-pools, and new loans were acquired with comingled funds. Thus, all

loans held by the 1993 Trust were financed or acquired, in part, with proceeds of each of the tax-

exempt 1993 Bonds within the sub-pools.

       14.     After OBRA 1993 was enacted, the Department’s then-Policy Division Director

shared a draft DCL with Ryan-Macie, who was also Nellie Mae’s delegate to the National

Council of Higher Education Loan Programs, for her review with other members of the Council.

Ryan-Macie asked the Policy Division Director to clarify how the new special allowance rules

would apply to the 1993 Trust. The Department’s existing guidance did not address structures



                                                7
Case 1:21-cv-00324-TSE-MSN Document 1 Filed 03/16/21 Page 8 of 16 PageID# 8




where all bond and loan proceeds were pooled and used to acquire loans, and specific loans were

not pledged as collateral for specific bonds.        That guidance instead addressed only more

straightforward trust structures in which loans were ‘pledged’ as collateral for a particular trust

indenture.

          15.   After requesting and receiving Nellie Mae’s comments, and after Nellie Mae

specifically asked for guidance on pooled proceeds, the Department issued a Dear Colleague

Letter (or DCL) (the “1993 DCL”), which noted in the course of explaining the new changes that

the 1/2 SAP Rate applied to loans “made or purchased, in whole or in part, with funds derived

from tax-exempt obligations.”2 The 1993 DCL explained that, as a result of OBRA 1993, “loans

made or purchased with funds obtained by the holder from the issuance of obligations originally

issued on or after October 1, 1993 . . . no longer qualify to receive the minimum special

allowance.”3 But ‘“[r]efinancing of obligations which were originally issued prior to October 1,

1993, does not alter the eligibility of loans made or purchased with funds obtained from the

proceeds of the original financing to receive the minimum special allowance.”4

          16.   All parties agree that the loans at issue here were originally issued before October

1, 1993, within the meaning of this guidance. Thus, in the 1993 DCL, the Department added

language specifically to answer Nellie Mae’s questions about how the statutory changes affected

its funding structure. That language made clear not only that a single loan could be financed


2
    Dear Colleague Letter 93-L-161 (“DCL 93-L-161”) at 13, U.S. Dep’t of Educ., Letter About
    the Major Changes Made to the Federal Family Education Loan Program by the Omnibus
    Budget Reconciliation Act (Pub. L. 103-66) (Nov. 1993) (emphasis added).
3
    Id.
4
    Id.


                                                 8
Case 1:21-cv-00324-TSE-MSN Document 1 Filed 03/16/21 Page 9 of 16 PageID# 9




with more than one source of funds but also that if a loan was financed “in whole or in part” with

an eligible tax-exempt source of funds, a lender was required to bill at the 1/2 SAP Rate.

Accordingly, Nellie Mae appropriately and in good faith determined that it should bill at the 1/2

SAP Rate until all of the 1993 Bonds were retired or defeased. SLM Corporation continued that

practice after acquiring Nellie Mae in 1999.

       17.      In 2007, the Department realized that its shifting approach to the 1/2 SAP Rate

had failed to protect the Department against fluctuating interest rates, despite repeated warnings

from industry participants, including Nellie Mae, that this might occur. To address the wide-

ranging 1/2 SAP Rate billing practices of tax-exempt debt issuers, the Department decided to re-

interpret its earlier statements through a 2007 DCL, which reversed the Department’s position as

set forth in the 1993 DCL. The Department announced that it would pay special allowance at the

1/2 SAP Rate only to lenders that undertook certain independent audit procedures and, for the

first time, classified loans into “first” and “second” generations to limit the loans eligible for the

1/2 SAP Rate.

       18.      The Department also offered on January 24, 2007 to forgo an enforcement action

with respect to billing practices before September 30, 2006, if its new policy was adopted

prospectively. In a February 15, 2007 reply, the Department’s offer was accepted.

                  OIG AUDIT AND ADMINISTRATIVE PROCEEDINGS

       19.      On September 11, 2007, the OIG informed Plaintiff that it would undertake an

audit of its SAP practices, despite the existence of the agreement between Plaintiff and the

Department on the matter. The OIG sought to determine (i) whether Nellie Mae had claimed and

received payments from the Department of FFELs at the 1/2 SAP Rate in compliance with



                                                  9
Case 1:21-cv-00324-TSE-MSN Document 1 Filed 03/16/21 Page 10 of 16 PageID# 10




relevant law, and (ii) whether Nellie Mae continued to claim and receive SAP at that rate on the

1993 Trust Loans after the 1993 Bonds matured and were retired. On August 3, 2009 the OIG

issued a Final Audit Report (“FAR”). Sallie Mae, Inc. filed a response to the FAR on October 2,

2009, and replied to questions from the FSA in March 2010 and March 2011. On September 25,

2013, the FSA issued a Final Audit Determination (“FAD”). The FAD found that Nellie Mae

had improperly received 1/2 SAP Rate payments on the 1993 Trust Loans after a portion of the

loans had matured. The FAD also determined that certain loans were ineligible for payments

because of the manner in which they had been transferred from a Nellie Mae subsidiary to its

corporate parent, before being sold and transferred to ECFC.

       20.     On July 27, 2016, Navient Corporation requested a review of the FAD on behalf

of its subsidiary entities. On March 7, 2019 a hearing official issued an initial decision affirming

the FAD. The official found that (i) the 1993 DCL’s “in whole or in part” language contradicted

the language of the governing statute; (ii) ECFC did not meet the relevant criteria for tax-exempt

loans; and (iii) no statute of limitations applies to FSA’s forfeiture claim.

       21.     On April 8, 2019 Navient Corporation, on behalf of its subsidiary entities,

appealed the hearing official’s decision. Acting Secretary of Education Mitchell M. Zais issued

a final Decision on January 15, 2021.5 The Decision failed to adequately address many of

Navient’s arguments, and instead found that:

       1.      The 1993 DCL was, “at most, an interpretive rule” that was not binding on third
               parties and could not have legal effect because it purportedly “conflicts with the




5
    Exhibit A: In re Navient Corp. Dkt. No. 16-42-SA, U.S. Dep’t of Educ. (Decision of the
    Secretary) (Jan. 15, 2021).


                                                  10
Case 1:21-cv-00324-TSE-MSN Document 1 Filed 03/16/21 Page 11 of 16 PageID# 11




                statutory language, the Department’s associated regulations, past departmental
                decisions, and Congressional intent.”6

        2.      The 1993 Bond Pool was an aggregate of multiple individual bonds, “issued
                under separate instruments and are separate obligations.”7

        3.      With respect to the ECFC transfer, the “structure of the sale of the loans and legal
                status of the successor in interest are rendered moot” because the underlying bond
                at issue was retired, supposedly losing eligibility for the 9.5 percent floor when it
                matured. 8

        4.      The January 24, 2007 and February 15, 2007 letters between Sallie Mae and the
                Department had no “force or authority” and referred to the Department’s intent to
                forego collection only on a “narrow set of overpayments.”9

        5.      The statute of limitations under 28 U.S.C. § 2462 did not apply, because the
                collection of overpayments was not “punitive or discretionary” but rather
                “corrects the original overpayment,” and does not deny Navient the right to due
                process because it “has had the benefit of a full and extensive administrative
                process.”10

                                      CAUSE OF ACTION

       COUNT I: VIOLATION OF THE ADMINISTRATIVE PROCEDURES ACT

        22.     Plaintiff realleges and incorporates by reference the allegations contained in the

preceding paragraphs as if fully set forth herein.

        23.     The APA provides a right of review for parties that are adversely affected by a

final agency action. 5 U.S.C. §§ 702, 704. A reviewing court can “hold unlawful and set aside

agency action, findings, and conclusions found to be arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law,” or “contrary to constitutional right, power, privilege,



6
     Id. at 11-13.
7
     Id. at 14.
8
     Id.
9
     Id. at 15.
10
     Id. at 15-16.



                                                 11
Case 1:21-cv-00324-TSE-MSN Document 1 Filed 03/16/21 Page 12 of 16 PageID# 12




or immunity” or “in excess of statutory jurisdiction, authority, or limitations.”        5 U.S.C.

§§ 706(2)(A)(B)(C)(D).

       24.     Under 28 U.S.C. § 2201, this Court may declare the rights of Plaintiff regarding

the issues presented in this Complaint.

       25.     Accordingly, Plaintiff seeks a determination that the Department violated the

APA by making an improper final agency determination that Nellie Mae erroneously charged the

Department for SAP on ineligible loans.

       26.     First, the Decision rejects the clear language of the 1993 DCL and justifies this

disavowal on the ground that the Department—not Plaintiff—had erred in promulgating this

guidance. As a result, the Decision creates an absurd situation where industry participants must

read any Department instruction with skepticism and mistrust, out of concern that the

Department might one day revisit its interpretation and find that participant liable and attempt to

impose penalties or recoup funds where that participant previously believe they acted

appropriately and in reliance on published guidance.         Under the Decision’s reasoning, a

government agency is free to issue official guidance, expect industry participants to follow it,

and then later, if it decides that its advice was incorrect, punish industry participants for that

reliance. Basic fairness—as well as the requirements of reasoned decisionmaking under the

APA—prohibit an agency from pulling the rug out from under regulated entities in this arbitrary

way.

       27.     Second, the Decision relies on an inappropriately broad definition to determine

that each of the individual bonds within the 1993 Bond Pool are capable of being viewed as

separate instruments and separate “obligations.” This simplistic reading ignores the complex



                                                12
Case 1:21-cv-00324-TSE-MSN Document 1 Filed 03/16/21 Page 13 of 16 PageID# 13




structure and unique context of the 1993 Bonds that together operated as a single “obligation,”

and presumes that any financial instrument can be reduced to, and defined by, its disaggregated

parts. This is not the case. Because the loans purchased with the 1993 Bonds proceeds were not

pledged as collateral in support of repayment, the 1993 Trust Agreement opened all

unencumbered loans of Nellie Mae as the source of repayment for all of the 1993 Bonds, linking

the bonds in a manner effectively doing away with the separate obligations that previously

characterized the original bonds. By deconstructing the 1993 Bonds instrument to its constituent

parts, the Decision arbitrarily and capriciously deprives the legal and practical characteristics of

the 1993 Bonds of their meaning.

       28.     Third, the Decision declines to address Plaintiff’s factual and legal arguments for

why the transferred loans maintained their tax-exempt status and were still eligible for the 1/2

SAP Rate after the fact. Instead, the Decision again seeks to boil the issue down to one of

individual loans with individual legal obligations and asserts that, because the underlying bonds

that rendered the loan eligible for the 1/2 SAP Rate had matured by the time of the transfer, all of

the loans that had been transferred were no longer eligible for the rate. The Department abused

its discretion by depriving Navient of its right to be heard on the issue and it arbitrarily dismissed

the issues based on its own flawed conclusion on an entirely separate point.

       29.     Fourth, the Decision fails to engage with Plaintiff’s argument that the 2007

exchange of letters between Plaintiff and the Department constituted a binding settlement

agreement. Instead, the Decision compounds its flawed conclusion that industry participants

should not rely on the Department’s DCLs, even when, as here, the DCL resulted in a resolution

of the dispute between the parties. In stark contrast to Plaintiff’s experience, the Department has



                                                 13
Case 1:21-cv-00324-TSE-MSN Document 1 Filed 03/16/21 Page 14 of 16 PageID# 14




not required any repayment by its similarly situated industry peers, such as Nelnet, under the

terms of their settlement agreements.         There, the Department declined to enforce a

recommendation of an OIG audit that Nelnet repay $278 million in alleged “excess” special

allowance, and instead it agreed to allow Nelnet to change its practices on a prospective basis.

By endorsing the Department’s decision to demand that Plaintiff repay these alleged

overpayments, the Decision singled out Plaintiff, among other industry participants, for arbitrary

and abusive treatment.

       30.     Fifth, the Decision holds that there is no time limit on the Department’s ability to

seek liability that arose decades ago, and, in particular, that the statute of limitations does not

apply to this case because the recoupment of the overpayments is not punitive. The Decision,

however, fails to explain how such repayment does not constitute a forfeiture and does not

identify any limitation, in the absence of 28 U.S.C. § 2462, to the Department’s ability to

demand repayment. The Decision also ignores the crux of Plaintiff’s due process claim. While

the decision attempts to dismiss due process concerns on the ground that these are administrative

proceedings, the due process violation here stems from the Department’s attempt to eliminate the

statute of limitations as a constraint on bringing a time-barred action in the first instance. The

determination that the Department is not bound by any time limitation to demand forfeiture of

alleged overpayments is contrary to the Constitution’s due process guarantees and cannot stand.

       31.     As a whole, the Decision is an arbitrary and capricious exercise of authority and

an abuse of discretion, and is in excess of the Secretary’s authority. The Decision results in a

fundamental unfairness to a regulated entity that strove in good faith to rely on guidance

promulgated by the Department, that reached a binding agreement with the Department to



                                                14
Case 1:21-cv-00324-TSE-MSN Document 1 Filed 03/16/21 Page 15 of 16 PageID# 15




resolve these issues, and that is now told, decades after the fact, that it must pay a substantial

liability because the guidance on which it relied was a mistake by the Department and the

Department does not honor its agreements. The APA prohibits such agency action.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in Plaintiff’s

favor, and:

              a) Declare that the Decision of the Defendants was arbitrary, capricious, or

                 otherwise unlawful and a violation of the APA;

              b) Preliminarily enjoin the Defendants from enforcing the Decision and from

                 proceeding with the calculation and collection of alleged damages;

              c) Award Plaintiff their reasonable fees, costs, and expenses, including attorneys’

                 fees, pursuant to 28 U.S.C. § 2412; and

              d) Order such other relief as this Court may deem just and proper.




                                                 15
Case 1:21-cv-00324-TSE-MSN Document 1 Filed 03/16/21 Page 16 of 16 PageID# 16




                                  JURY TRIAL DEMANDED

Plaintiff hereby demands a trial by jury.



Dated: March 16, 2021
                                            Respectfully submitted,


                                            /s/ Ada Fernandez Johnson

                                            DEBEVOISE & PLIMPTON LLP
                                            Ada Fernandez Johnson
                                            Virginia Bar No. 42751
                                            Katherine R. Seifert*
                                            801 Pennsylvania Avenue NW
                                            Washington, DC 20004
                                            (202) 383-8000
                                            afjohnson@debevoise.com

                                            Matthew Specht*
                                            919 Third Avenue
                                            New York, NY 10022
                                            (212) 909-6000

                                            Attorneys for Plaintiff Navient Solutions,
                                            LLC
*Pro hac vice application forthcoming




                                             16
